                                   Case 3:19-cv-01628-IM                              Document 1                  Filed 10/10/19                      Page 1 of 7
JS44 (Rev. 09/19)                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supniemciit the filing and service of pleadings or other papers as required bylaw, except as
provided by local rules of court. This form, approved by the Judicial Conference ofthe United Slates in^cplembcr 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. fSEi:INSTKUCTIONS ON NEXTI'ACE OF THIS FORM.)

1.(a) PLAINTIFFS                                                                                             DEFENDANTS ^OT TRANSPORTATION, INC.. a Florida
JAMES ("JIM") L ALLEN, an individual                                                                       corporation, and IVAN KOTYK, an Individual

    (b) CountvofResidcnccofFirstListcdPlaintiff                   Washlnoton                                 Countvof Residence of First Listed Defendant                    Lee fFIOridal
                                (EXCEPTIN U.S. PUINTIFF CASES)                                                                              (IN U.S. PUINTIFF CASES ONLY)
                                                                                                             NOTE;      IN LAND CONDEMNATION CASES, USE THE LI5CAT10N OF
                                                                                                                        THE TRACT OF LAND INVOLVED.


                                                                                                              Atlomeys OfKnown)

1000 SW Broadway, 20lh, Floor
Portland, OR 97205                [503)222-4499
n. BASIS OF JURISDICTION/A/iK-ron "X"inOneBasOnly)                                              HI. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X"in(One Boxfor Plaintiff
                                                                                                        (ForDhersity Coses Only)                                                 and OneBoxforDffendant)
G 1    U.S. GovcraoKnt              O 3       Federal Question                                                                      PTF        DEF                                                 FTF       DEF

         Plaintiff                             (V.S. Government Not a Party)                        Citizen ofThis Slate            IX 1        □    1    Incoiporated or Principal Place            O 4     O 4
                                                                                                                                                            of Business In This State


0 2 U.S. Govenuneni                  SI 4 Diversity                                                 Citizen of Another Stale        0 2         X 2       Incoipoiaied aiuf Principal Place          0 5     X5
         Defendant                             (Indicate Citizenship ofParties in Item III)                                                                  of Business In Another State


                                                                                                    CitizenorSubjcci ofa            0 3         O 3       Foreign Nation                             O 6     O 6
                                                                                                      Forclim Country

IV. NATURE OF SUIT iPlai-e an "X" in One Box Oaltl                                                                                               Click here fon Nature of Suit Code OcscriniinTis.
L         COhfTRACT                                              TORTS                                FORPEtTURE/PENAtTV                            BANKBUPTCV               I        OTHKR STATfTES               I

(3 110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY              O 625 Drug Related Seizure             a 422 Appeal 28 use 158            O 375 False Claims Act
Q 120 Marine                       □ 310 Airplane                   O 365 Personal Injury -               ofPropeny2l USC88I               0 423 Withdrawal                   a 376 Qui Tarn (31 USC
□ 130 Miller Act                   S 315 Airplane Product                   Product Liability       □ 690 Other                                     28 use 157                      3729(a))
O iAONegoiiablelnsinimeni                Liability                  O 367 Health Care/                                                                                        G 400 State Reapportioiunent
!3 l50RcroveryofOverpa)Tncni       □ 320 Assault. Libel &                  Pharmaceutical                                                     PROPERTY RICHTS                    0 410 Antitrust
       & Enforcement of Judgment          Slander                          Personal Injury                                                 0 820 Copyrights                      G 430 Banks and Banking
□ ISI Medicare Act                 □ 330 Federal Employers'                Product Liability                                               0 830 Patent                          0 450 Commerce
□ 152 Recover^'of Defaulted              Liability                 □ 368 Asbestos Personal                                                 0 835 Patent - Abbreviated            G 460 Depoiiation
       Student Loans               Q 340 Marine                             Injury Product                                                        New Drug Application           G 470 RacketeerIntluencedond
       (Excludes Veterans)         O 345 Marine Product                     Liability                                                      n 840 Trademark                              Corrupt Organizations
O 153 Recoveiy of Overpayment             Liability                  PERSONAL PROPERTY                           LABOR                        SOCIAL SECURITY                    G 480 Consumer Credit
       of Veteran's Benefits          350 Motor Vehicle             O 370 Other Fraud               O 710 Fair Ltibor Standards            O 861 HIA (1395(1)                           (15 USC 1681 or 1692)
|3 I60Stockholders'Suits           O 355 Motor Vehicle             □ 371 Truth in Lending                  Act                             O 862 Black Lung (923)                O 485 Telephone Consumer
O 190 Other Contract                      Product Liability         O 380 Other Personal            □ 720 Labor/Management                 □ 863 DIWC/DiWW (405(g))                     Pioteclion Act
O 195 Contract ProduaLiabiliiy     □ 360 Other Personal                  Property Damage                   Relations                       □ 864 SSID Title XVI                  G 490 Cable/Sat TV
O 196 Franchise                         Injury                     □ 385 Property Damage            □ 740 Railway Labor Act                a 865 RSI (405(g))                 G 850 Securities/Commodities/
                                   O 362 Fereonal Injury •               Product Liability          O 751 Family and Medical                                                        Exchange
                                          Medical Malpractice                                              Leave Act                                                          □ 890 Other Statutory Actions
       REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             O 790 Other Labor Litigation              FEDERAL TAX SWTS                   G 891 Agricultural Acts
O 2IOLandCondemnation              □ 440 Other Civil Rights            Habeas Corpus;               O 791 Employee Retirement              □ 870 Taxes (U.S. Plaintiff           O 893 Environmental Matters
n 220 Foreclosure                  a 44! Voting                     O 463 Alien Detainee                   Income Security Act                   or Defendant)                   O 895 Freedom of Information
□ 230 Rent Lease & Ejectment       O 442 Employment                 O SIOMoIions to Vacate                                                 O 871 IHS—Third Patty                        Act
□ 240 Tons to Land                 O 443 Housing/                          Sentence                                                                 26 use 7609               n 896 Arbitration
0 245 Ton Product Liability               Accommodations            n 530 General                                                                                                G 899 Administrative Procedure
0 290 All Other Real Properly      □ 445 Amer. w/Disabilities       D 535 Death Penalty                    IMMIGRATION                                                                Act/Review or Appeal of
                                          Employment                  Olhert                        Cl 462 Naturullzallon Application                                                 Agency Decision
                                   □ 446 Amer. w/Disabllltles'      n 540 Mandamus & Other          G 465 Other Immtgrutlon                                                      G 950ConslinilionaUtyof
                                          Other                     0 550 Civil Rights                     Actions                                                                      State Statutes
                                   □ 448 Education                  □ 555 Prison Condition
                                                                    n 560Civil Detainee-
                                                                           Conditions of
                                                                           Confinement

V. ORIGIN (Placean ~X" in One Box Only)
feil Original            0 2 Removed frotn               O    3    Rcinandcd from              □ 4 Rcinslalcd or           5 Transferred from             □ 6 MultidisCrict               O 8 Multidistrict
       Proceeding               Stale Court                        Appellate Court                  Reopened                   Another District                   Litigation -                     Litigation -
                                                                                                                               (xpecify)                          Transfer                      Direct File
                                        Cite the U.S. Civil StatiilC under which you arc filinii (Do nm die iurixdiciional sraiuies unless Mivrsin)'.
                                        28 U.S.C. 1332(a)(1)
VI. CAUSE OF ACTION
                                        Brief dcscriplion of ciiusc:
                                        Personaf Injury and Property Damage due to motor vehicle accident
VII. REQUESTED IN                              CHECK IFTHIS IS A CLASS ACTION                          DEMAND S                                       CHECK YES only if demanded in conqjlaint;
        COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                   255,305.07                                  JURY DEMAND:                        Yes        DNo

VIII. RELATED CASE(S)
                                           (See instructions)!
        IF ANY                                                      JUDGE                                                                     DOCKET NUMBER

DATE                                                                   SIC^ATURE OWTOR]^              VOF         ORD

       10-10-
FOR OFFICE USE ONLY

    RECEIPT (!                  AMOUNT                                      APPLYING IFP                                   JUDGE                                  MAG- JUDGE
                            Case 3:19-cv-01628-IM                 Document 1            Filed 10/10/19            Page 2 of 7
JS 44 Reveise (Rev.09/19)


                   INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                             Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law,except as provided by local rules ofcourt. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use ofthe Clerk of Court for the purpose ofinitiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)PlaintiiTs-Defendants. Enter names(last, first, middle initial) of plaintiff and defendant. Ifthe plaintiff or defendant is a government agency, use
     only the full name or standard abbreviations. Ifthe plaintiffor defendant is an official within a government agency,identify first the agency and
     then the official, giving both name and title.
 (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name ofthe county where the first listed plaintiff resides at the
        time offiling. In U.S. plaintiff cases, enter the name ofthe county in which the first listed defendant resides at the time offiling. (NOTE: In land
     condemnation cases, the county ofresidence ofthe "defendant" is the location ofthe tract ofland involved.)
 (c) Attorneys. Enter the firm name,address,telephone number,and attorney ofrecord. Ifthere are several attorneys, list them on an attachment, noting
        in this section "(see attachment)".

n.      Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires thatjurisdictions be shown in pleadings. Place an "X"
        in one ofthe boxes. Ifthere is more than one basis ofjurisdiction, precedence is given in the order shown below.
        United States plaintiff. (1)Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers ofthe United States are included here.
        United States defendant. (2)When the plaintiffis suing the United States, its officers or agencies, place an "X" in this box.
        Federal question. (3)This refers to suits under 28 U.S.C. 1331, wherejurisdiction arises under the Constitution ofthe United States, an amendment
        to the Constitution, an act ofCongress or a treaty ofthe United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
        precedence, and box I or 2should be marked.
        Diversity ofcitizenship. (4)This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked,the
        citizenship ofthe different parties must be checked. (See Section III below; NOTE:federal question actions take precedence over diversity
        cases.)

m.      Residence (citizenship)ofPrincipai Parties. This section ofthe JS 44 is to be completed ifdiversity ofcitizenship was indicated above. Mark this
        section for each principal party.

rv.     Nature ofSuit Place an "X" in the appropriate box. Ifthere are multiple nature ofsuit codes associated with the case, pick the nature ofsuit code
        that is most applicable. Click here fon Nature ofSuit Code Descriptions.

V.       Origin. Place an "X" in one ofthe seven boxes.
         Original Proceedings. (I)Cases which originate in the United States district courts.
         Removed from State Court. (2)Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3)Check this box for cases remanded to the district court for further action. Use the date ofremand as the filing
         date.
        Reinstated or Reopened. (4)Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5)For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation -Transfer. (6)Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
        Multidistrict Litigation-Direct File. (8)Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
        changes in statue.

VI.     Cause of Action. Report the civil statute directly related to the cause ofaction and give a briefdescription of the cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception ofcable service

VH.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand,such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section ofthe JS 44 is used to reference related pending cases, if any. Ifthere are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                 Case 3:19-cv-01628-IM        Document 1      Filed 10/10/19      Page 3 of 7




    Joe R.Traylor, OSB No. 964412
    E-mail: jrt@hartwagner.com
    HART WAGNER LLP
    1000 S.W. Broadway, Twentieth Floor
    Portland, Oregon 97205
    Telephone: 503.222.4499
    Facsimile: 503.222.2301

            Of Attomeys for Plaintiff James(Jim)L. Allen




                                 IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                          PORTLAND DIVISION

    JAMES("JIM")L. ALLEN,an individual.                  Case No.

                    Plaintiff,

            V.                                           COMPLAINT
                                      (Negligence -Personal Injury and Property
    HOT TRANSPORTATION,INC.,a Florida Damage)
    corporation, and IVAN KOTYK,an
    individual.
                                                         JURY TRIAL DEMANDED
                      Defendants.




                                         NATURE OF THE CASE


            1.      This is a personal injury action arising out ofan automobile accident that occurred

    on Interstate 5 in Washington County, Oregon. The Court hasjurisdiction based on the diversity

    ofthe parties and the amoimt at issue in the suit.

                                                  PARTIES


           2.       Plaintiff is a citizen ofthe State of Oregon.

           3.       Defendant Hot Transportation, Inc.("Hot Transport") is a Florida corporation

    with its principal place of business in Illinois.

           4.       Defendant Ivan Kotyk is a citizen ofthe State of Washington.

Page
  ®
     1 - COMPLAINT                                                              wagner llp
                                                                              Attorneys at Law
                                                                    1000 S.W.Broadway,Twentieth Floor
                                                                           Portland,Oregon 9720S
                                                                          Telephone:(503)222-4499
                                                                          Facsimile;(503)222-2301
                Case 3:19-cv-01628-IM        Document 1       Filed 10/10/19       Page 4 of 7




                                     JURISDICTION AND VENUE


           5.      Diversity jurisdiction exists pursuant to 28 U.S.C.§ 1332(a)(1). Plaintiffis a

    citizen ofOregon. Defendant Hot Transport is a Florida corporation with its principal place of

    business in Illinois. Defendant Ivan Kotyk is a citizen of Washington. Complete diversity exists

    between plaintiff and all defendants. As set forth below,the amount in controversy, exclusive of

    interest and costs, exceeds the sum ot value of$75,000.

           6.      Venue is proper in thisjudicial district under 28 U.S.C § 1391(b)(2), because a

    substantial part ofthe events or omissions giving rise to the claim—^the automobile accident at

    issue—occurred in this judicial district.

           7.      Pursuant to LR 3-2, divisional venue lies in the Portland Division, because the

    accident at issue occurred in Washington County, Oregon.

                                                  FACTS


           8.      On or about November 16,2017, plaintiff was driving his 2014 Nissan Pathfinder

    to transport his neighbors, Justin, Tracy, and Madison Speer,to the Portland International

    Airport. Plaintiff and the Speers were traveling northbound on Interstate 5 in Washington

    County, Oregon.

           9.      On or about November 16,2017, David Camley was also traveling northbound on

    Interstate 5 in a full-size pickup truck, following plaintiffs vehicle.

            10.    On or about November 16,2017, defendant Kotyk was operating a Volvo semi-

    truck and trailer northbound on Interstate 5, in the course and scope of his employment for Hot

    Transport. Defendant Kotyk's semi-truck and trailer were following Mr. Camley's truck.

            11.    Plaintiffcame to a stop in traffic. Defendant Kotyk failed to stop,and his vehicle

    collided with the back ofthe pickup truck driven by Mr. Camley. The collision pushed the


Page 2 - COMPLAINT                                                                     « Si"-'
                                                                     1000 S.W. Broadway,Twentieth Floor
                                                                            Portland,Oregon 97205
                                                                          Telephone:(503)222-4499
                                                                           Facsimile:(503)22^2301
              Case 3:19-cv-01628-IM          Document 1     Filed 10/10/19       Page 5 of 7




    pickup truck into the rear of plaintiffs Nissan Pathfinder, causing significant damage to the

    Path&ider and injuries to all ofits passengers.

           12.     At all material times herein defendant Kotyk was operating his Volvo semi-truck

    and trailer in the course and scope of his employment for Hot Transport.

                                         CLAIM FOR RELIEF


                                (Negligence - Against All Defendants)

           13.     Plaintiffincorporates paragraphs 1 through 12 as if fully realleged herein.

           14.     The collision described above between defendant Kotyk, Camley, and plaintiff

    was caused solely by defendant Kotyk's negligence in one or more ofthe following particulars:

                  (a) In failing to operate his semi-truck at appropriate speed for the circumstances
                      then existing;

                  (b) In failing to keep a proper lookout for traffic slowing and stopping ahead of

                       him on the freeway; and/or

                  (c) In failing to keep proper control over his Volvo semi-truck, causing it to
                      collide with Camley's pickup truck and pushing the pickup truck into

                       plaintiffs vehicle.
           15.     Defendant Hot Transport is vicariously liable for defendant Kotyk's negligence,

    because defendant Kotyk was operating his Volvo semi-truck and trailer in the course and scope
    of his employment for Hot Transport at all relevant times.
           16.     As a direct and foreseeable result ofthe collision and defendants' negligence,

    plaintiffsuffered physical injuries to his low back, mid back, upper back, hips, shoulders, neck,
    and pain and soreness through his body and incurred reasonable and necessary expenses for past
    medical expenses, resistance bands, exercise equipment,and massagers in the amount of
    $17,811.00. Plaintiff also incurred mileage expense traveling to and from medical appointments
    in the amount of$494.07.


Page
  °
     3 - COMPLAINT                                                              wacner llp
                                                                             Atlorneys al Law
                                                                   1000 S.W. Broadway,Twenilelh Floor
                                                                          Portland,Oregon 9720S
                                                                        Telephone:(503)222-4499
                                                                         Facsimile:(503)222-2301
              Case 3:19-cv-01628-IM         Document 1       Filed 10/10/19       Page 6 of 7




           17.     As a direct and foreseeable result of the collision and defendants' negligence,

    plaintiff will incur future reasonable and necessary medical expense in the amount of$5,000.
    Plaintiffreserves the right to amend this amount prior to the time oftrial.

           18.     As a direct and foreseeable result ofthe collision and defendants' negligence,

    plaintiff lost time from work due to his injuries and incurred economic loss for wage loss in an

    amoimt not to exceed $5,000.

           19.     As a direct and foreseeable result ofthe collision and defendants' negligence,

    plaintiffs vehicle sustained significant property damage and was totaled. Although plaintiff
    received payment for the value ofthe vehicle, he suffered damage in the amount of$2,000.00, as
    he was not reimbursed in full for the cost of aftermarket wheels and tires which were installed on

    the Nissan Pathfinder.

           20.     As a direct and foreseeable result ofthe collision and defendants' negligence,

    plaintiffsuffered physical injuries to his low back, mid back, upper back, hips, shoulders, neck,

    and pain and soreness through his body,causing him pain, discomfort, inconvenience, and

    interference with his usual activities on a permanent basis, all to his noneconomic damages in the

    amount of$225,000.

                                     DEMAND FOR JURY TRIAL


           21.     Plaintiff demands ajury trial on all claims and issues so triable.

                                          PRAYER FOR RELIEF

           WHEREFORE,plaintiff prays for judgment against defendants as follows:

           (a)     Medical and equipment expenses in the amount of$17,811.00;

           (b)     Mileage expenses in the amount of$494.07.

           (c)     Future medical expenses in the amount of$5,000;

           (c)     Wage loss in the amoimt of$5,000;

           (d)     Economic damages for property damage in the amount of$2,000;

Page
  °
     4 - COMPLAINT                                                               wagner llp
                                                                              Attorneys at Law
                                                                    1000 S.W. Broadway,Twentieth Floor
                                                                           Portland,Oregon 97205
                                                                          Telephone:(503)222-4499
                                                                         Facsimile:(503)22^230l
            Case 3:19-cv-01628-IM       Document 1      Filed 10/10/19         Page 7 of 7




         (e)    Non-economic damages for pain and suffering in the amount of $225,000; and

         (f)    Such further relief as the Court deems appropriate.

         Respectfully submitted this ID"' day of October,2019.

                                                  HART WAGNER LLP



                                            By:
                                                  Joe^.lTraylor, OSB No.^4412
                                                  jrt@Jiartwagner.com
                                                  Of Attorneys for Plaintiffs




                                                                       EIART WAGNER LLP
Page 5 - COMPLAINT                                                        Altorneys at Law
                                                                 100(1 S.W. Broadway,Twentieth Floor
                                                                       Portland, Oregon 97205
                                                                      Telephone:(503)222-4499
                                                                      Facsimile:(503)222-2301
